                         Case 2:21-mj-00257-PLD Document 1-2 Filed 02/05/21 Page 1 of 1




                                                 District of Columbia




                            Defendant




(name of person to be arrested)




                                                                                  Digitally signed by G.
                                                                                  Michael Harvey
                                                                                  Date: 2021.02.03 12:40:05
                                                                                  -05'00'
                                                                             Issuing officer’s signature



                                                                           Printed name and title




                                        (date)                                           (date)
  (city and state)



                                                                        Arresting officer’s signature



                                                                           Printed name and title
